Case 17-11697   Doc 183   Filed 03/14/19 Entered 03/15/19 09:56:04   Desc Main
                           Document     Page 1 of 4
Case 17-11697   Doc 183   Filed 03/14/19 Entered 03/15/19 09:56:04   Desc Main
                           Document     Page 2 of 4
Case 17-11697   Doc 183   Filed 03/14/19 Entered 03/15/19 09:56:04   Desc Main
                           Document     Page 3 of 4
Case 17-11697   Doc 183   Filed 03/14/19 Entered 03/15/19 09:56:04   Desc Main
                           Document     Page 4 of 4
